

115 HR 6284 IH: Better Pay and Lifetime Earnings for Teenage Girls through Adulthood Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6284IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mrs. Lawrence (for herself, Mrs. Watson Coleman, Ms. Clarke of New York, Ms. Bass, Ms. Norton, Mr. Nadler, Ms. Titus, Mr. Hastings, Ms. Wilson of Florida, Ms. Clark of Massachusetts, Ms. Kaptur, and Ms. Lee) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to report to Congress on the gender pay gap in the teenage labor
			 force.
	
 1.Short titleThis Act may be cited as the Better Pay and Lifetime Earnings for Teenage Girls through Adulthood Act. 2.Report on gender pay gap in teenage labor force (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Labor, acting through the Director of the Women’s Bureau of the Department, shall—
 (1)submit to Congress a report on the gender pay gap in the teenage labor force; and (2)make the report available on a publicly accessible website of the Department of Labor.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An examination of trends and potential solutions relating to the early wage gap for women.
 (2)An examination of how the early wage gap for women potentially translates into greater wage gaps in the overall labor force.
 (3)An examination of earnings over a lifetime for females, inclusive of earnings from informal jobs as teenagers and formal careers.
 (4)An examination of the teen gender pay gap in informal work experiences, such as babysitting and other freelance jobs, as well as formal work experiences, such as retail, restaurant, and customer service positions.
 (5)A comparison of— (A)the types of tasks typically performed by younger females within certain informal jobs such as babysitting, retail and restaurant positions, and positions in customer service; and
 (B)the types of tasks performed by younger males in such positions. (6)A comparison of the average amount earned by males and females, respectively, in certain informal jobs such as babysitting, retail and restaurant positions, and positions in customer service.
 (7)An estimate of overall lifetime earnings and losses for women, including women of color, from the teenage years through adulthood.
 (8)Interviews and surveys with workers and employers relating to early gender-based pay discrepancies. (9)Recommendations for—
 (A)addressing pay inequality for young women, including young women of color; (B)addressing any disadvantages experienced by young women with respect to work experience and professional development;
 (C)the development of standards and best practices for workers and employees to ensure better pay for young women and the prevention of early inequalities in the workplace; and
 (D)expanding awareness for teenage girls on pay rates and employment rights in order to reduce greater inequalities in the overall labor force.
					